Case 2:15-cv-12922-GAD-SDD ECF No. 115 filed 08/02/19      PageID.1610    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


            ADAM GERICS,
                                                   Case No. 15-cv-12922
                 Plaintiff,
                                            UNITED STATES DISTRICT COURT JUDGE
                    v.
                                                    GERSHWIN A. DRAIN
        ALEX TREVINO, ET AL.,
                                             UNITED STATES MAGISTRATE JUDGE
                                                STEPHANIE DAWKINS DAVIS
               Defendants.
                                       /

                          JUDGMENT ON JURY TRIAL

       This matter was tried before a jury beginning on July 30, 2019 with Judge

 Gershwin A. Drain presiding. The matter was submitted to the jury for deliberation

 on August 1, 2019, and a verdict was reached the same day. In accordance with the

 verdict rendered by the jury in this matter, IT IS ADJUDGED that:

          1. Judgment is entered in favor of Defendant Joseph Hall and against

             Plaintiff on Count I (Retaliatory Arrest, 42 U.S.C. § 1983), Count II

             (Unlawful Arrest, 42 U.S.C. § 1983), Count III (Excessive Force, 42

             U.S.C. § 1983), and Count IV (Unlawful Seizure, 42 U.S.C. § 1983) of

             the Complaint (Dkt. No. 36).
Case 2:15-cv-12922-GAD-SDD ECF No. 115 filed 08/02/19       PageID.1611    Page 2 of 2




          2. Judgment is entered in favor of Defendant Bobby Fowlkes and against

             Plaintiff on Count III (Excessive Force, 42 U.S.C. § 1983) of the

             Complaint (Dkt. No. 36).



 Dated:      August 2, 2019
                                             s/Gershwin A. Drain
                                             HON. GERSHWIN A. DRAIN
                                             United States District Court Judge


                           CERTIFICATE OF SERVICE

 I hereby certify that a copy of the foregoing document was mailed to the attorneys
 of record on this date, August 2, 2019, by electronic and/or ordinary mail.

                                        s/Teresa McGovern
                                        Case Manager
